Citation Nr: 1612058	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability rating for residuals of surgery for a throat condition.

2. Entitlement to an initial disability rating in excess of 10 percent for residual scar, indurated abscess/cyst of the neck.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 24, 2012, and from July 11, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and A.E.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In particular, a December 2005 rating decision, in pertinent part, granted service connection for indurated abscess/cyst of the neck, rated 0 percent, effective April 20, 2005 (date of claim).  A February 2007 rating decision, in pertinent part, continued the noncompensable rating for the Veteran's indurated abscess/cyst of the neck; granted service connection for residuals of surgery for a throat condition, rated 0 percent, effective April 20, 2005 (date of claim); and denied service connection for right and left leg conditions.  In February 2007, the Veteran filed a notice of disagreement (NOD) with these determinations.  A statement of the case (SOC) was issued in December 2008, and a substantive appeal was received in February 2009.

In October 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2013, the case was remanded for additional development.

While the case was on remand, RO issued an October 2014 rating decision that, in pertinent part, granted service connection for radiculopathy of the right and left lower extremities (claimed as peripheral neuropathy of the right and left lower extremities and right and left leg condition), rated 10 percent each, effective July 10, 2013 (date entitlement arose).  The Veteran did not appeal either the initial disability ratings or effective dates assigned; therefore, the claims seeking service connection for a right and left leg condition are resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Also in the October 2014 rating decision, the RO, in pertinent part and in essence, granted service connection for a residual scar related to the Veteran's service-connected indurated abscess/cyst of the neck.  The RO then combined the two disabilities, recharacterizing the issue as "residual scar, indurated abscess/cyst of the neck," to award a compensable rating of 20 percent, effective April 20, 2005 (date of claim).  The October 2014 rating decision advised the Veteran that this award was "considered to have favorably resolved the issue on appeal."  The Board notes, however, that the Veteran's claim for an initial compensable disability rating for indurated abscess/cyst of the neck, now characterized as residual scar, indurated abscess/cyst of the neck and rated 20 percent disabling, has not been assigned the maximum rating; therefore, her claim for an increased initial disability rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

Finally, regarding the claim for TDIU, as was explained in the Board's February 2013 remand, this issue was raised as part of the Veteran's claim for increased initial disability ratings for the residuals scar, indurated abscess/cyst of the neck and for residuals of surgery for a throat condition.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the aforementioned October 2014 rating decision, the RO, in pertinent part, granted a TDIU rating, effective October 24, 2012, to July 11, 2014.  On review of the rating decision, it appears that the effective date was assigned based on the date the Veteran met the schedular requirement for an award of TDIU, and the termination date was assigned based on the date the combined evaluation for all of her service-connected disabilities became 100 percent.  The Board notes, however, that a TDIU award based on extraschedular consideration must still be considered for the period prior to October 24, 2012.  See 38 C.F.R. § 4.16(b).  From July 11, 2014, the award of a combined 100 percent evaluation does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Accordingly, the Veteran's claim for a TDIU rating has been recharacterized to reflect consideration for those periods of the appeal where she has not yet been granted a TDIU rating, i.e., prior to October 24, 2012, and from July 11, 2014.  

The issues of entitlement to an increased initial disability rating for residual scar, indurated abscess/cyst of the neck and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected residuals of surgery for a throat condition have been manifested by symptoms consistent with hoarseness, with inflammation of cords or mucous membrane; symptoms consistent with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy have not been shown.


CONCLUSION OF LAW

A 10 percent (but no higher) initial disability rating is warranted for service-connected residuals of surgery for a throat condition.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Code (DC) 6516 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the February 2007 rating decision on appeal granted service connection for residuals of surgery for a throat condition and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while an October 2014 supplemental SOC (SSOC) readjudicated the matter after the appellant and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a November 2006 letter also provided her with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, postservice treatment records, and personal statements from the Veteran and her acquaintances in support of her claim.  The Veteran has not identified any relevant outstanding evidence.  

The RO also arranged for VA examinations in October 2005, November 2006, and November 2013, with a supplemental medical opinion in June 2014.  The Board has reviewed the reports from these examinations and finds that the examiners completed all necessary testing, examined the Veteran, and described the impact of her service-connected disability.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was also provided an opportunity to set forth her contentions during an October 2012 Travel Board hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the October 2012 Travel Board hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor has she identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected residuals of surgery for a throat condition is currently assigned an initial noncompensable disability rating under 38 C.F.R. § 4.97, DC 6516.  In various statements, to include her testimony at the October 2012 Travel Board hearing, the Veteran has asserted that her service-connected disability warrants an initial compensable disability rating.  Specifically, she has described suffering from hoarseness (which is worsened by cold weather), sore throats, and painful and difficulty swallowing as a result of her surgery for a throat condition.  To support her claim, the Veteran has also submitted statements from her former spouse, K.B.; a fellow servicewoman, C.D.D.; and a current friend, R.S., all of whom stated they have witnessed the Veteran experiencing symptoms related to her residuals of surgery for a throat condition.

Diagnostic Code 6516 provides that where chronic laryngitis is manifested by hoarseness, with inflammation of cords of mucous membrane, a 10 percent rating is assigned.  Where chronic laryngitis is manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, a 30 percent (maximum) rating is assigned.  38 C.F.R. § 4.97, DC 6516. 

As an initial matter, the Board notes that the Veteran is separately service-connected for residual scar, indurated abscess/cyst of the neck, with a 20 percent disability rating assigned.  Any symptomatology related to that disability will not be considered herein.  38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The evidence as it relates to the Veteran's service-connected residuals of surgery for a throat condition shows that on October 2005 VA examination, the Veteran reported suffering from hoarseness of the voice as a result of her surgery/throat condition.  She indicated the hoarseness developed first, which then tended to lead into a sore throat with swelling.  She also noted her throat symptoms rendered her unable to eat or drink and also made it difficult for her to function due to pain.  On physical examination of the larynx, the following findings were observed: voice hoarseness, inflammation of mucous membranes, larynx stenosis, inflammation of the cords on both sides and thickening of the cords on both sides.  The examiner stated these findings were based on the history and vocal tone.  He also declined to provide a diagnosis for the claimed surgery/throat condition, stating that a diagnosis was not possible because the Veteran required referral to an Ear, Nose, Throat specialist.

In November 2006, the Veteran was referred by VA to an Ear, Nose, Throat specialist for examination.  During this visit, she reported having hoarseness and a sore throat when it got cold outside.  She also complained of problems with swelling.  On physical examination, the Veteran's nose and pharynx were normal.  The larynx was not visualized.  In a supplemental opinion provided that same month, the examiner stated that the diagnosis of residuals surgery for throat condition/laryngitis remained the same, and that the residuals were hoarseness and dysphagia.

On November 2013 VA examination, the Veteran was noted to have a diagnosis of surgery for throat condition, per history.  The Veteran reported that because of this disability she suffered from sore throats and aching, throbbing, and sharp shooting pains down the throat.  She denied using any continuous medication to control this condition.  On physical examination, the Veteran was not shown to have chronic sinusitis; she did, however, have 6 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The Veteran was also noted to have allergic, vasomotor, bacterial or granulomatous rhinitis, but greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis was not shown.  The Veteran was additionally not shown to have a larynx or pharynx condition, or a deviated nasal septum (traumatic).  She was, however, shown to have a benign neoplasm that had been treated successfully and was now in a watchful waiting status.  The examiner concluded her report by noting that the Veteran's sinus, nose, throat, larynx, or pharynx condition did not impact her ability to work, and that there was no change in diagnosis for the established diagnosis of surgery for throat condition.  She also stated that the Veteran's condition was "quiescent."

In June 2014, the Veteran's claims file was referred to a nurse practitioner for review and a VA supplemental medical opinion.  In providing the requested the opinion, she reviewed the Veteran's various treatment records and noted that the Veteran's last visit with the Ear, Nose, and Throat clinic had been in April 2014.  On that date, the Veteran was seen for follow-up of a multinodular goiter wherein she reported that she continued to experiencing coughing, occasional choking on solids and liquids of all consistencies, globus sensation, throat clearing, and throat irritation.  She also sometimes felt as though her throat was closing.  With regard to these complaints, the June 2014 medical opinion provider stated that the Veteran's current condition was diagnosed as a thyroid goiter.  She explained that the term "goiter" simply refers to the abnormal enlargement of the thyroid gland and was not necessarily an indicator of the thyroid gland malfunctioning.  The medical opinion provider then stated that the Veteran's thyroid goiter was not a residual of the surgery performed in 2006 (i.e., the removal of a thyroglossal duct cyst).  She also stated, "There are no residuals of surgery.  A thyroglossal duct cyst [was] removed in 2006.  The Veteran's current diagnosis is thyroid goiter.  Her thyroid goiter is a benign condition and does not prevent the Veteran from maintain[ing] gainful employment."

The Veteran's VA treatment records contain information consistent with the findings reported in the October 2005, November 2006, and November 2013 VA examination reports and June 2014 VA supplemental medical opinion report, and do not provide evidence to the contrary or additional evidence that requires separate discussion.  In particular, these records reflect the Veteran's periodic complaints of a sore, painful, and irritated throat; coughing that was sometimes productive of yellow sputum; losing her voice/hoarseness; feeling fullness in her throat; and a burning sensation in the throat, particularly when she swallows.  On each occasion, the Veteran attributed these symptoms to the surgery she had for a throat condition.

After reviewing the foregoing evidence, it is the opinion of the Board that the Veteran's service-connected residuals of surgery for a throat condition warrants an increased initial disability rating of 10 percent (but no higher) for the entire appeal period.  

Specifically, under Diagnostic Code 6516, a 10 percent rating is warranted for chronic laryngitis that is productive of hoarseness with inflammation of cords or mucous membrane.  See 38 C.F.R. § 4.97.  On October 2005 VA examination, it was the examiner's finding that the Veteran's larynx was productive of such symptoms.  Although the Veteran's more recent VA examination reports and VA treatment records are silent for such symptomatology, with the November 2013 VA examination report even noting that the Veteran's service-connected disability was "quiescent," the Board recognizes that throughout the appeal period, the Veteran has complained of symptoms such as hoarseness, sore/painful/irritated throats, difficulty swallowing, coughing, feeling a fullness in the throat and/or burning sensations in the throat.  The Veteran is competent to testify to such symptoms as a lay person, and the Board finds no reason to question her credibility as to these statements, as she has been consistent in her complaints throughout the appeal period (including in her treatment records).

In denying a rating higher than 10 percent for the Veteran's service-connected residuals of surgery for a throat condition, the Board acknowledges that at the October 2005 VA examination, it was also that examiner's finding that the Veteran had thickening of the cords on both sides along with her hoarseness.  Such symptomatology is consistent with a 30 percent rating under Diagnostic Code 6516.  See 38 C.F.R. § 4.97.  However, they are not consistent with the remainder of and the more recent evidence in the Veteran's claims file.  Significantly, the Board notes that although the October 2005 VA examiner indicated in his report that his findings were based on a physical examination of the Veteran's larynx, he also stated specifically in the report that his findings were "based on the history and vocal tone," which means the larynx was not actually observed/ examined.  Moreover, the Board notes that the October 2005 VA examiner ultimately declined to provide a diagnosis for the Veteran's condition, stating that she required a referral to an Ear, Nose, and Throat specialist.

On November 2006 VA examination by an Ear, Nose, and Throat specialist, it was that examiner's opinion that the Veteran's service-connected residuals of surgery for a throat condition was manifested by hoarseness and dysphagia, which is not consistent with a 30 percent rating under 38 C.F.R. § 4.97, DC 6516.  The more recent VA examination in November 2013, found the Veteran's condition to be "quiescent," which is also not consistent with a 30 percent rating under 38 C.F.R. § 4.97, DC 6516.  And the June 2014 VA supplemental medical opinion similarly found, in essence, that any symptoms that the Veteran now had related to the throat were actually related to a separate condition, a thyroid goiter, which is not service-connected or related to her service-connected disability.

Despite the findings reported during the November 2013 VA examination and in the June 2014 VA supplemental medical opinion, which are to the effect that the Veteran does not have any compensable symptoms related to her service-connected disability, the Board notes again that the Veteran has provided credible testimony that she experiences hoarseness, sore/painful/irritated throats, difficulty swallowing, coughing, fullness in the throat, and/or burning sensations in the throat.  Based on this information, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent initial disability rating is warranted for her service-connected residuals of surgery for a throat condition.

The Board has considered further whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's residuals of surgery for a throat condition is exceptional or that the schedular criteria are inadequate.  As discussed above, the Veteran's service-connected disability is manifested primarily by complaints of hoarseness, sore/painful/irritated throats, difficulty swallowing, coughing, fullness in the throat, and/or burning sensations in the throat; such symptoms and impairment are encompassed by the schedular criteria for the current rating assigned.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

A 10 percent initial disability rating is granted for residuals of surgery for a throat condition, subject to the regulations governing payment of monetary awards.





REMAND

Residual scar, indurated abscess/cyst of the neck

As was explained in the Introduction, the Board previously remanded the issue of entitlement to an initial compensable disability rating for indurated abscess/cyst of the neck.  After additional development was completed, in an October 2014 rating decision, the Veteran was granted service connection for a residual scar related to the indurated abscess/cyst of the neck.  The RO then combined the two disabilities, recharacterizing the issue as residual scar, indurated abscess/cyst of the neck, and assigned a 20 percent rating for that disability, effective April 20, 2005.  The RO considered this a "favorable [resolution of] the issue on appeal," and no further action was taken with respect to the issue remanded by the Board (to include readjudication of the issue in an SSOC), as had been directed by the Board in its February 2013 remand).

Although the Veteran has been granted an increased initial disability rating of 20 percent for her service-connected residual scar, indurated abscess/cyst of the neck, she has still not been awarded the maximum rating for that disability.  See AB v. Brown, 6 Vet. App. 35, 38 (2009).  Therefore, the issue of entitlement to an initial disability rating in excess of 20 percent for residual scar, indurated abscess/cyst of the neck remains on appeal before the Board.  On remand, the RO must issue an SSOC that addresses that increased rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

TDIU 

The Veteran's claim of entitlement to TDIU prior to October 24, 2012, and from July 11, 2014, is inextricably intertwined with the appeal seeking an increased initial disability rating for a residual scar, indurated abscess/cyst of the neck.  Hence, consideration of whether the Veteran is entitled to TDIU prior to October 24, 2012, and from July 11, 2014, must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

Review the claims file and undertake any additional development deemed necessary by the record (to include the scheduling of any VA examinations, if necessary), and then re-adjudicate the claims of entitlement to an initial disability rating in excess of 10 percent for residual scar, indurated abscess/cyst of the neck; and entitlement to TDIU prior to October 24, 2012, and from July 11, 2014.  If any determination remains unfavorable, the RO/AMC should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


